Owilian pay; res judicata; collateral estoppel. — On July 7, 1969, the court by order dismissed plaintiff’s amended petition without prejudice (188 Ct. Cl. 1164). On October 3, 1969, the court by order and on plaintiff’s motion for reconsideration of the order of July 7, 1969, granted plaintiff’s motion to the extent that plaintiff was allowed to file a new amended petition (189 Ct. Cl. 566). This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument the court concludes that plaintiff’s petition in this court is barred under the doctrines of res judicata and collateral estoppel. (Brown v. Macy, 222 F. Supp. 639 (E.D. La. 1963), aff’d 340 F. 2d 115 (5th Cir. 1965)). On January 8, 1971, the court granted defendant’s motion and dismissed plaintiff’s second amended petition.